UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2008 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-133649 STERLINGBANKS, INC. (Exact name of registrant as specified in its charter) New Jersey 20-4647587 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 3100 Route 38, Mount Laurel, New Jersey 08054 (Address of principal executive offices) (Zip Code) 856-273-5900 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YESNO X Number of shares outstanding of the registrant’s common stock, par value $2.00 per share, outstanding as of November 12, 2008: 5,843,362 STERLING BANKS, INC. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2008 INDEX Part I FINANCIAL INFORMATION Page Item 1. Consolidated Financial Statements Balance Sheets 3 Statements of Operations 5 Statements of Shareholders’ Equity 6 Statements of Cash Flows 7 Notes to Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4T. Controls and Procedures 22 Part II OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits 22 SIGNATURES 23 EXHIBITS Exhibit 31.1 Certification of Chief Executive Officer pursuant to §302 of the Sarbanes-Oxley Act of 2002. Exhibit 31.2 Certification of Chief Financial Officer pursuant to §302 of the Sarbanes-Oxley Act of 2002. Exhibit 32.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2 Part I.Financial Information Item 1.Financial Statements STERLING BANKS, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2007 September 30, 2008 (unaudited) December 31, 2007 ASSETS Cash and cash due from banks $ 10,516,000 $ 11,554,000 Federal funds sold 5,333,000 234,000 Cash and cash equivalents 15,849,000 11,788,000 Investment securities held-to-maturity, at cost (fair value of $20,451,000 at September 30, 2008 and $6,797,000 at December 31, 2007) 20,615,000 6,854,000 Investment securities available-for-sale, at fair value 18,574,000 48,095,000 Total investment securities 39,189,000 54,949,000 Restricted stock, at cost 2,448,000 2,229,000 Loans held for sale 12,000 38,000 Loans 301,996,000 312,210,000 Less: allowance for loan losses (3,015,000 ) (2,891,000 ) Total net loans 298,981,000 309,319,000 Goodwill and core deposit intangible asset, net 14,688,000 14,924,000 Bank premises and equipment, net 9,293,000 9,751,000 Accrued interest receivable and other assets 7,407,000 7,487,000 Total assets $ 387,867,000 $ 410,485,000 See Notes to Consolidated Financial Statements 3 STERLING BANKS, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2007 September 30, 2008 (unaudited) December 31, 2007 LIABILITIES Deposits Noninterest-bearing $ 38,799,000 $ 37,246,000 Interest-bearing 282,684,000 311,712,000 Total deposits 321,483,000 348,958,000 Federal Home Loan Bank advances 16,000,000 10,500,000 Subordinated debentures 6,186,000 6,186,000 Accrued interest payable and other accrued liabilities 1,335,000 1,533,000 Total liabilities 345,004,000 367,177,000 COMMITMENTS AND CONTINGENCIES (Note 2) SHAREHOLDERS' EQUITY Preferred stock, no par value, 10,000,000 shares authorized, none issued or outstanding - - Common stock, $2 par value, 15,000,000 shares authorized; 5,843,362 issued and outstanding at September 30, 2008 and December 31, 2007 11,687,000 11,687,000 Additional paid-in capital 29,748,000 29,708,000 Retained earnings 1,544,000 1,949,000 Accumulated other comprehensive loss (116,000 ) (36,000 ) Total shareholders' equity 42,863,000 43,308,000 Total liabilities and shareholders' equity $ 387,867,000 $ 410,485,000 See Notes to Consolidated Financial Statements 4 STERLING BANKS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended September 30, 2008 For the three months ended September 30, 2007 For the nine months ended September 30, 2008 For the nine months ended September 30, 2007 INTEREST INCOME Interest and fees on loans $ 5,125,000 $ 6,032,000 $ 15,839,000 $ 16,984,000 Interest and dividends on securities 318,000 570,000 1,093,000 1,778,000 Interest on due from banks - 28,000 2,000 168,000 Interest on federal funds sold 21,000 144,000 159,000 428,000 Total interest and dividend income 5,464,000 6,774,000 17,093,000 19,358,000 INTEREST EXPENSE Interest on deposits 1,985,000 3,423,000 6,994,000 9,665,000 Interest on Federal Home Loan Bank advances and overnight borrowings 31,000 9,000 110,000 79,000 Interest on subordinated debentures 105,000 105,000 313,000 174,000 Total interest expense 2,121,000 3,537,000 7,417,000 9,918,000 Net interest income 3,343,000 3,237,000 9,676,000 9,440,000 PROVISION FOR LOAN LOSSES 105,000 - 505,000 101,000 Net interest income after provision for loan losses 3,238,000 3,237,000 9,171,000 9,339,000 NONINTEREST INCOME Service charges 65,000 71,000 188,000 214,000 Gains on sales of available-for-sale securities - - 95,000 5,000 Miscellaneous fees and other 218,000 152,000 512,000 407,000 Total noninterest income 283,000 223,000 795,000 626,000 NONINTEREST EXPENSES Compensation and benefits 1,719,000 1,876,000 5,516,000 5,345,000 Occupancy, equipment and data processing 923,000 924,000 2,751,000 2,555,000 Professional services 246,000 150,000 681,000 535,000 Marketing and business development 124,000 219,000 419,000 572,000 Amortization of core deposit intangible asset 86,000 87,000 261,000 188,000 Other operating expenses 284,000 346,000 960,000 965,000 Total noninterest expenses 3,382,000 3,602,000 10,588,000 10,160,000 INCOME (LOSS) BEFORE INCOME TAX EXPENSE (BENEFIT) 139,000 (142,000 ) (622,000 ) (195,000 ) INCOME TAX EXPENSE (BENEFIT) 60,000 (48,000 ) (217,000 ) (54,000 ) NET INCOME (LOSS) $ 79,000 $ (94,000 ) $ (405,000 ) $ (141,000 ) NET INCOME (LOSS) PER COMMON SHARE Basic and Diluted $ 0.01 $ (0.02 ) $ (0.07 ) $ (0.03 ) WEIGHTED AVERAGE SHARES OUTSTANDING Basic 5,843,362 5,843,362 5,843,362 5,619,967 Diluted 5,849,335 5,843,362 5,843,362 5,619,967 CASH DIVIDENDS PER COMMON SHARE $ 0.00 $ 0.03 $ 0.00 $ 0.09 See Notes to Consolidated Financial Statements 5 STERLING BANKS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Accumulated Additional Other Total Common Stock Paid-In Retained Comprehensive Shareholders' Shares Amount Capital Earnings Income (Loss) Equity December 31, 2006 4,783,568 $ 9,567,000 $ 22,930,000 $ 2,931,000 $ (660,000 ) $ 34,768,000 Comprehensive losses: Net loss – 2007 - - - (141,000 ) - (141,000 ) Change in net unrealized loss on securities available-for-sale, net of reclassification adjustment and tax effects - 336,000 336,000 Total comprehensive income 195,000 Cash dividends paid ($0.09 per share) - - - (477,000 ) - (477,000 ) Stock compensation - - 19,000 - - 19,000 Acquisition of Farnsworth Bancorp, Inc. 768,438 1,537,000 7,246,000 - - 8,783,000 Net proceeds from issuance of common stock 13,493 27,000 64,000 - - 91,000 Common stock split effected in the form of a 5% common stock dividend 277,863 556,000 (558,000 ) - - (2,000 ) September 30, 2007 5,843,362 $ 11,687,000 $ 29,701,000 $ 2,313,000 $ (324,000 ) $ 43,377,000 December 31, 2007 5,843,362 $ 11,687,000 $ 29,708,000 $ 1,949,000 $ (36,000 ) $ 43,308,000 Comprehensive losses: Net loss – 2008 - - - (405,000 ) - (405,000 ) Change in net unrealized loss on securities available-for-sale, net of reclassification adjustment and tax effects - (80,000 ) (80,000 ) Total comprehensive loss (485,000 ) Stock compensation - - 40,000 - - 40,000 September 30, 2008 5,843,362 $ 11,687,000 $ 29,748,000 $ 1,544,000 $ (116,000 ) $ 42,863,000 See Notes to Consolidated Financial Statements 6 STERLING BANKS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (405,000 ) $ (141,000 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization of premises and equipment 809,000 755,000 Provision for loan losses 505,000 101,000 Net amortization of purchase premiums and discounts on securities 27,000 39,000 Amortization of core deposit intangible 261,000 188,000 Stock compensation 40,000 19,000 Realized gain on sales or retirement of equipment (5,000 ) (9,000 ) Realized gain on sales of securities available-for-sale (95,000 ) (5,000 ) Realized gain on sales of loans held for sale (12,000 ) - Proceeds from sale of loans held for sale 1,058,000 5,148,000 Originations of loans held for sale (1,020,000 ) (3,761,000 ) Changes in operating assets and liabilities: (Increase) Decrease in accrued interest receivable and other assets 135,000 (622,000 ) Decrease in accrued interest payable and other accrued liabilities (198,000 ) (2,186,000 ) Net cash provided by (used in) operating activities 1,100,000 (474,000 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of securities available-for-sale (3,995,000 ) (4,883,000 ) Purchases of securities held-to-maturity (15,322,000 ) (75,000 ) Proceeds from sales of securities available-for-sale 5,470,000 20,503,000 Proceeds from maturities of securities available-for-sale 25,900,000 3,000,000 Proceeds from maturities of securities held-to-maturity - 875,000 Proceeds from principal payments on mortgage-backed securities available-for-sale 2,090,000 1,980,000 Proceeds from principal payments on mortgage-backed securities held-to-maturity 1,550,000 1,285,000 Purchases of restricted stock (2,465,000 ) (400,000 ) Proceeds from sale of restricted stock 2,246,000 241,000 Net decrease in loans 9,833,000 6,360,000 Proceeds from sales of equipment 46,000 28,000 Purchases of premises and equipment (392,000 ) (1,657,000 ) Cash acquired in (paid for) acquisition (25,000 ) 3,096,000 Net cash provided by investing activities 24,936,000 30,353,000 CASH FLOWS FROM FINANCING ACTIVITIES Net proceeds from issuance of common stock - 91,000 Dividends paid - (477,000 ) Net increase in noninterest-bearing deposits 1,553,000 3,627,000 Net decrease in interest-bearing deposits (29,028,000 ) (40,395,000 ) Proceeds from issuance of trust preferred securities - 6,000,000 Proceeds from (repayments of) Federal Home Loan Advances 5,500,000 (5,243,000 ) Net cash used in financing activities (21,975,000 ) (36,397,000 ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 4,061,000 (6,518,000 ) CASH AND CASH EQUIVALENTS, JANUARY 1, 11,788,000 22,942,000 CASH AND CASH EQUIVALENTS, SEPTEMBER 30, $ 15,849,000 $ 16,424,000 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during the period for: Interest on deposits and borrowed funds $ 7,604,000 $ 9,985,000 Income taxes $ 1,000 $ 140,000 See Notes to Consolidated Financial Statements 7 STERLING BANKS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1.DESCRIPTION OF BUSINESS Sterling Banks, Inc. (the “Company”) is a bank holding company incorporated under the laws of the State of New Jersey on February 28, 2006 for the sole purpose of becoming the holding company of Sterling Bank (the “Bank”).At the 2006 Annual Meeting of Shareholders held on December 12, 2006, shareholders of the Bank approved a proposal to reorganize the Bank into the holding company form of organization in accordance with a Plan of Acquisition.The Company recognized the assets and liabilities transferred at the carrying amounts in the accounts of the Bank as of March 16, 2007, the effective date of the reorganization.All information for periods prior to March 16, 2007 relate to the Bank prior to the reorganization.Pursuant to the Plan of Acquisition, each outstanding share of Sterling Bank common stock was converted into one share of Sterling Banks, Inc. common stock.Sterling Banks, Inc. is authorized to issue 15,000,000 shares of common stock, par value $2.00 per share, and 10,000,000 shares of preferred stock, with no par value per share.Options outstanding under Sterling Bank’s various stock option plans were converted into options to purchase shares of Sterling Banks, Inc. on the same terms and conditions. The Bank is a commercial bank, which commenced opera­tions on December 7, 1990.The Bank is chartered by the New Jersey Department of Banking and Insurance and is a member of the Federal Reserve System and the Federal Deposit Insurance Corporation.The Bank maintains its principal office at 3100 Route 38 in Mount Laurel, New Jersey and has ten other full service branches.The Bank’s primary deposit products are checking, savings and term certificate accounts, and its primary loan products are consumer, residential mortgage and commercial loans. NOTE 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Financial Statements and Basis of Presentation The financial statements included herein have not been audited, except for the balance sheet at December 31, 2007, which was derived from the audited financial statements.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted; therefore, these financial statements should be read in conjunction with the audited financial statements and the notes thereto for the year ended December 31, 2007.The accompanying financial statements reflect all adjustments which are, in the opinion of management, necessary to present a fair statement of the results for the interim periods presented.Such adjustments are of a normal recurring nature.The results for the nine months ended September 30, 2008 are not necessarily indicative of the results that may be expected for the year ending December 31, 2008. The financial statements include the accounts of Sterling Banks, Inc. and its wholly-owned subsidiary, Sterling Bank.Sterling Banks Capital Trust I is a wholly-owned subsidiary but is not consolidated because it does not meet the requirements.All significant inter-company balances and transactions have been eliminated. Use of Estimates The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from such estimates.A material estimate that is particularly susceptible to significant change in the near term is the determination of the allowance for loan losses. 8 STERLING BANKS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Commitments In the normal course of business, there are various outstanding commitments to extend credit, such as letters of credit and unadvanced loan commitments, which are not reflected in the accompanying financial statements.Management does not anticipate any material losses as a result of these commitments. Contingencies The Company, from time to time, is a party to routine litigation that arises in the normal course of business.Management does not believe the resolution of this litigation, if any, would have a material adverse effect on the Company’s financial condition or results of operations.However, the ultimate outcome of any such matter, as with litigation generally, is inherently uncertain and it is possible that some of these matters may be resolved adversely to the Company. Investments The Company has identified investment securities that it has the intent and ability to hold to maturity considering all reasonably foreseeable events or conditions.The securities are classified as “held-to-maturity.”The Company has also identified investment securities that will be held for indefinite periods of time, including securities that will be used as part of the Company’s asset/liability management strategy and that may be sold in response to changes in interest rates, prepayments and similar factors.These securities are classified as “available-for-sale” and are carried at fair value, with any temporary unrealized gains or losses reported as a separate component of other comprehensive income, net of the related income tax effect.Declines in the fair value of individual securities below their cost that are other than temporary, result in write-downs of the individual securities to their fair value and are included in noninterest income in the statements of operations.Factors affecting the determination of whether an other-than-temporary impairment has occurred include a downgrading of the security by a rating agency, a significant deterioration in the financial condition of the issuer, or that the Company would not have the intent and ability to hold a security for a period of time sufficient to allow for any anticipated recovery in fair value.The unrealized losses that existed as of September 30, 2008 are generally the result of market changes in interest rates since the purchase of the securities.This factor coupled with the fact the Company has both the intent and ability to hold securities to maturity or for a period of time sufficient to allow for any anticipated recovery in fair value substantiates that the unrealized losses in the portfolio are temporary. Goodwill and Other Intangibles Assets Goodwill, the excess of cost over fair value of net assets acquired, amounted to approximately $11.8 million at September 30, 2008.Goodwill is not amortized into net income but rather is tested at least annually for impairment.Other intangible assets, which consist of core deposit intangibles, totaled approximately $2.9 million at September 30, 2008.This amount is amortized over its estimated useful life (ten years) and is also subject to impairment testing. 9 STERLING BANKS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Impairment of Long-Lived Assets The Company reviews long-lived assets, including property and equipment and definite lived intangibles, for impairment whenever events or changes in business circumstances indicate that the carrying amount of the assets may not be fully recoverable.An impairment loss would be recognized when estimated undiscounted future cash flows expected to result from the use of the asset and its eventual disposition is less than its carrying amount.No impairments have occurred to date. Income Taxes When corporate income tax returns are filed, it is highly certain that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that ultimately would be sustained. The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is “more-likely-than not” that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any. The evaluation of a tax position taken is considered by itself and not offset or aggregated with other positions. Tax positions that meet the “more-likely-than not” recognition threshold are measured as the largest amount of tax benefit that is more than 50 percent likely of being realized upon settlement with the applicable taxing authority. The portion of benefits associated with tax positions taken that exceeds the amount measured as described above is reflected as a liability for unrecognized tax benefits in the accompanying balance sheet along with any associated interest and penalties that would be payable to the taxing authorities upon examination. Interest and penalties associated with unrecognized tax benefits are recognized in income tax expense in the statement of operations. Recent Accounting Pronouncements Statement No. 157 Fair Value Measurements (“SFAS No. 157”) In September 2006, the Financial Accounting Standards Board (the “FASB”) issued SFAS No. 157, which defines fair value, establishes a framework for measuring fair value under generally accepted accounting principles (“GAAP”), and expands disclosures about fair value measures.SFAS No. 157 is effective for fiscal years beginning after November 15, 2007, with early adoption encouraged.On January 1, 2008, the Company adopted the provisions of SFAS No. 157 on a prospective basis, with application of certain non-financial assets and liabilities being delayed until January 1, 2009.See Note 7.The adoption of SFAS No. 157 did not materially affect the Company’s financial position or results of operations. Statement No. 159 The Fair Value Option for Financial Assets and Financial Liabilities (“SFAS No. 159”) In February 2007, the FASB issued SFAS No. 159, which permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value.On January 1, 2008, the Company adopted the provisions of SFAS No. 159 but has not elected to account for any financial instruments at fair value.The adoption of SFAS No. 159 did not materially affect the Company’s financial position or results of operations. 10 STERLING BANKS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 3.EARNINGS PER SHARE Basic earnings per common share are computed by dividing net income by the weighted average number of common shares outstanding.Shares issued during the period are weighted for the portion of the period that they were outstanding during the year.The weighted average number of common shares outstanding for the three months ended September 30, 2008 and 2007 were 5,843,362 and for the nine months ended September 30, 2008 and 2007 were 5,843,362 and 5,619,967, respectively.Diluted earnings per common share consider common share equivalents (when dilutive) outstanding during each period.Both basic and diluted earnings per share computations give retroactive effect to the stock split in 2007.Shares issuable upon the exercise of stock options were not considered in the calculation of net loss per share for the nine months ended September 30, 2008 and the three and nine months ended September 30, 2007, as their inclusion would be anti-dilutive.The effect for the three months ended September 30, 2008 was an additional 5,973 shares for dilution. NOTE 4.STOCK-BASED EMPLOYEE COMPENSATION During the nine months ended September 30, 2008 and 2007, the Company issued 175,200 and 7,875 options, respectively, with an exercise price range of $3.80 to $7.67, to employees and directors that vest in equal annual installments over ten years.The Company uses the Black-Scholes option pricing model to estimate the fair value of stock-based awards.For options issued in 2008, the weighted average estimated value per option was $1.60.The fair value of options granted in 2008 was estimated at the date of the grant based on the following assumptions: risk free interest rate of 4.1%, volatility of 22-23%, expected life of 8-10 years and no expected dividend yield.Compensation cost charged to operations for the nine months ended September 30, 2008 and 2007 was $40,000 and $19,000, respectively. As of September 30, 2008, there was approximately $652,000 of total unrecognized compensation cost related to share-based payments which is expected to be recognized over a weighted average period of 9.2 years.There were 145,230 unvested options at December 31, 2007.Of these, 4,442 options vested, 1,050 options expired and 175,200 new options were granted in 2008.314,938 options remain unvested at September 30, NOTE 5.COMMON STOCK The Company paid a cash dividend of $0.03 per common share in February, May and August 2007. The Company issued a 21 for 20 stock split in September 2007, effected in the form of a 5% common stock dividend. During the first nine months of 2007, 13,493 stock options were exercised at a range of $6.66 to $8.04 per share.During the first nine months of 2008, no stock options were exercised. In March 2007, the Company issued 768,438 shares of common stock (806,860 shares after giving effect to the stock split in 2007) in connection with the acquisition of Farnsworth Bancorp, Inc. 11 STERLING BANKS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 6.CAPITAL RATIOS The Bank is subject to various regulatory capital requirements administered by state and federal banking agencies.Failure to meet minimum capital requirements can initiate certain mandatory and possible additional discretionary actions by regulators that, if undertaken, could have a direct material effect on the Company’s financial statements.Under capital adequacy guidelines and the regulatory framework for prompt corrective action, the Bank must meet specific capital guidelines that involve quantitative measures of the Bank’s assets, liabilities, and certain off-balance-sheet items as calculated under regulatory accounting practices.The Bank’s capital amounts and classification are also subject to qualitative judgments by the regulators about components, risk weightings, and other factors. Quantitative measures established by regulation to ensure capital adequacy, under prompt correction action provisions, require the Bank to maintain minimum amounts and ratios (set forth in the following table) of Total and Tier I capital (as defined in the regulations) to risk-weighted assets (as defined), and of Tier I capital to average assets (as defined). The Bank’s actual capital amounts and ratios are presented in the following tables (amounts in thousands, except percentages): For Capital To Be Well Actual Adequacy Purposes Capitalized Amount Ratio Amount Ratio Amount Ratio As of September 30, 2008: Total Capital (to Risk-Weighted Assets) $ 36,185 11.76 % $ ≥24,610 ≥8.0 % $ ≥30,762 ≥10.0 % Tier I Capital (to Risk-Weighted Assets) $ 33,102 10.76 % $ ≥12,305 ≥4.0 % $ ≥18,457 ≥ 6.0 % Tier I Capital (to Average Assets) $ 33,102 9.11 % $ ≥14,527 ≥4.0 % $ ≥18,159 ≥5.0 % For Capital To Be Well Actual Adequacy Purposes Capitalized Amount Ratio Amount Ratio Amount Ratio As of December 31, 2007: Total Capital (to Risk-Weighted Assets) $ 35,923 11.13 % $ ≥25,824 ≥8.0 % $ ≥32,280 ≥10.0 % Tier I Capital (to Risk-Weighted Assets) $ 32,957 10.21 % $ ≥12,912 ≥4.0 % $ ≥19,368 ≥6.0 % Tier I Capital (to Average Assets) $ 32,957 8.28 % $ ≥15,926 ≥4.0 % $ ≥19,907 ≥ 5.0 % NOTE 7.FAIR VALUE MEASUREMENT Effective January 1, 2008, the Company adopted the provisions of SFAS No. 157, “Fair Value Measurements,” for financial assets and financial liabilities.In accordance with FASB Staff Position (FSP) No. 157-2, “Effective Date of FASB Statement No. 157,” the Company will delay application of SFAS 157 for non-financial assets and non-financial liabilities until January 1, 2009.SFAS 157 defines fair value, establishes a framework for measuring fair value in GAAP and expands disclosures about fair value measurements.The evaluation of goodwill and other intangibles falls under the deferral provisions of FSP 157-2. 12 STERLING BANKS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 7.FAIR VALUE MEASUREMENT (continued) SFAS 157 defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.In determining fair value, the Company uses various methods including market, income and cost approaches.Based on these approaches, the Company often utilizes certain assumptions that market participants would use in pricing the asset or liability, including assumptions about risk and or the risks inherent in the inputs to the valuation technique.These inputs can be readily observable, market corroborated, or generally unobservable.The Company utilizes techniques that maximize the use of observable inputs and minimize the use of unobservable inputs.Based on the observability of the inputs used in valuation techniques the Company is required to provide the following information according to the fair value hierarchy.The fair value hierarchy ranks the quality and reliability of the information used to determine fair values.Financial assets and liabilities carried at fair value will be classified and disclosed as follows: Level 1 · Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities. · Generally, this includes debt and equity securities and derivative contracts that are traded in an active exchange market (i.e. New York Stock Exchange), as well as certain US Treasury and US Government and agency mortgage-backed securities that are highly liquid and are actively traded in over-the-counter markets. Level 2 · Quoted prices for similar assets or liabilities in active markets. · Quoted prices for identical or similar assets or liabilities in markets that are not active. · Inputs other than quoted prices that are observable, either directly or indirectly, for the term of the asset or liability (e.g., interest rates, yield curves, credit risks, prepayment speeds or volatilities) or “market corroborated inputs.” · Generally, this includes US Government and agency mortgage-backed securities, corporate debt securities, derivative contracts and loans held for sale. Level 3 Inputs · Prices or valuation techniques that require inputs that are both unobservable (i.e. supported by little or no market activity) and that are significant to the fair value of the assets or liabilities. · These assets and liabilities include financial instruments whose value is determined using pricing models, discounted cash flow methodologies, or similar techniques, as well as instruments for which the determination of fair value requires significant management judgment or estimation. Fair Value on a Recurring Basis Certain assets and liabilities are measured at fair value on a recurring basis.The following table presents the assets and liabilities carried on the balance sheet by caption and by level within the SFAS 157 hierarchy (as described above) as of September 30, 2008. Level 1 Level 2 Level 3 Total Financial Assets Investment securities available-for-sale - 18,574,000 - 18,574,000 13 STERLING BANKS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 7.FAIR VALUE MEASUREMENT (continued) Securities Portfolio The fair value of securities is the market value based on quoted market prices, when available, or market prices provided by recognized broker dealers (level 1).When listed prices or quotes are not available, fair value is based upon quoted market prices for similar or identical assets or other observable inputs (level2) or significant management judgment or estimation based upon unobservable inputs due to limited or no market activity of the instrument (Level 3). Fair Value on a Nonrecurring Basis Certain assets and liabilities are measured at fair value on a nonrecurring basis; that is, the instruments are not measured on an ongoing basis but are subject to fair value adjustments in certain circumstances (for example, when there is impairment).The following table presents the assets and liabilities carried on the balance sheet by caption and by level within the SFAS 157 hierarchy (as described above) as of September 30, 2008. Level 1 Level 2 Level 3 Total Financial Assets Loans held for sale $ - $ 12,000 $ - $ 12,000 Impaired loans $ - $ - $ 10,720,000 $ 10,720,000 Loans Held-for-Sale The fair value of loans held-for-sale was determined using a market approach that includes significant other observable inputs (Level 2 Inputs).The Level 2 fair values were estimated using quoted prices for similar assets in active markets. Impaired Loans The fair value of impaired loans is derived in accordance with SFAS NO. 114, Accounting by Creditors for Impairment of a Loan.Fair value is determined based on the present value of expected future cash flows discounted at the loan’s effective interest rate or, as a practical expedient, at the loan’s observable market price or the fair value of the collateral if the loan is collateral dependent. The valuation allowance for impaired loans is included in the allowance for loan losses in the consolidated balance sheets.The valuation allowance for impaired loans at September 30, 2008 was $515,000.During the nine months ended September 30, 2008, the valuation allowance for impaired loans increased $177,000 from $338,000 at December 31, 2007. 14 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONAND RESULTS OF OPERATIONS Forward-Looking Statements The
